EXHIBIT 10.2

 

JOINDER AGREEMENT

 

This Joinder Agreement (this “Joinder”) is made as of the 19th day of September,
2005 (the “Effective Date”), by and between Selim K. Zilkha Trust (the
“Additional Participant”), a California trust, and Syntroleum International
Corporation, a Delaware corporation, in its capacity as Operator under that
certain Participation Agreement (as it may be amended, modified, restated or
supplemented from time to time, the “Participation Agreement”), dated as of
April 11, 2005, by and between Syntroleum International Corporation (the
“Operator” or “Syntroleum”) and Dorset Group Corporation (the “Initial
Participant”). The Additional Participant and the Operator are each individually
referred to herein as a “Party” and collectively referred to herein as the
“Parties”. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Participation Agreement.

 

RECITALS

 

WHEREAS, the Additional Participant has agreed to provide a capital commitment
to the Operator in the amount of $10,000,000.00 (the “Additional Commitment”) in
accordance with the terms of Section 2.1 of the Participation Agreement; and

 

WHEREAS, pursuant to Section 13.9 of the Participation Agreement, the Additional
Participant is required to enter into this Joinder with the Operator.

 

NOW, THEREFORE, the Parties agree as follows:

 

SECTION 1. Joinder. By its signature below, the Additional Participant hereby
joins the Participation Agreement as an Participant, and hereby agrees to
contribute capital to the Operator in the amount of the Additional Commitment.
Upon acceptance of this Joinder by the Operator, the Additional Participant
shall be a Party to, and bound by, the Participation Agreement as an Participant
thereunder.

 

SECTION 2. Closing. Within ten (10) Days of the Effective Date, the Additional
Participant shall pay three percent (3%) of the Additional Commitment to the
Operator in accordance with the Operator’s wire transfer instructions set forth
in the Participation Agreement.

 

SECTION 3. Representations and Warranties. The Additional Participant hereby
represents and warrants to the Operator that this Joinder has been duly
authorized, executed and delivered by it and constitutes the legal, valid and
binding obligation of the Additional Participant, enforceable against it in
accordance with its terms. The Additional Participant also makes each of the
representations and warranties contained in Section 11.1 of the Participation
Agreement, which are incorporated herein, mutatis mutandis.

 

SECTION 4. Effectiveness; Automatic Increase. This Joinder shall become



--------------------------------------------------------------------------------

effective when it shall have been accepted by the Operator. Upon the acceptance
of this Joinder by Operator, the aggregate amount of the Commitment shall
automatically be increased by an amount equal to the Additional Commitment and
the signature page hereto shall automatically be deemed a signature page to the
Participation Agreement.

 

SECTION 5. Lack of Reliance on the Operator or the Participants. The Additional
Participant acknowledges that it has, independently and without reliance upon
the Operator, the Initial Participant or any other Participant and based on such
documents and information as it has deemed appropriate, made its own analysis
and decision to enter into this Joinder and become an Participant under the
Participation Agreement.

 

SECTION 6. Certain Disclaimers. By its signature below, the Additional
Participant hereby acknowledges and agrees that the Operator has not made, does
not make, and the Operator specifically negates and disclaims, any
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express, implied or statutory, oral or
written, past or present, regarding any of the matters described in clauses
(a) through (e) of Section 11.3 of the Participation Agreement.

 

SECTION 7. Governing Law. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF
THE STATE OF TEXAS, EXCLUDING THE APPLICATION OF ANY CHOICE OF LAW RULES OR
PRINCIPLES (WHETHER OF THE STATE OF TEXAS OR ANY OTHER JURISDICTION) THAT WOULD
RESULT IN THE APPLICATION OF LAWS OF A DIFFERENT JURISDICTION.

 

SECTION 8. Dispute Resolution. Any dispute, controversy, or claim arising out of
or in relation to or in connection with this Joinder shall be resolved in
accordance with the procedures outlined in Section 13.8 of the Participation
Agreement, which are incorporated herein, mutatis mutandis.

 

SECTION 9. Execution in Counterparts. This Joinder may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement. Each Party agrees to
accept the facsimile signature of the other Party and to be bound by its own
facsimile signature; with the understanding that the Parties shall subsequently
exchange original signatures.

 

SECTION 10. Notices to Additional Participant. All communications and notices to
the Additional Participant under this Joinder or under the Participation
Agreement shall be given to it at the address set forth under its signature
below. Any wire transfers to be made to the Additional Participant under the
Participation Agreement shall be made in accordance with the instructions set
forth below its address for notices. Any changes to either its address for
notices or its wire transfer instructions shall be made in accordance with the
Participation Agreement.

 

[Signatures Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Participant has duly executed this Joinder as
of the Effective Date.

 

Additional Participant: SELIM K. ZILKHA TRUST By:   /s/    SELIM K.
ZILKHA        

Name:

  Selim K. Zilkha

Title:

  Trustee

Address for Notices:

Selim K. Zilkha Trust

750 Lausanne Road

Los Angeles, CA 90077

Wire transfer instructions:

     

 

Acknowledged and Agreed to:

SYNTROLEUM INTERNATIONAL CORPORATION,
as Operator By:   /s/    JOHN B. HOLMES, JR.        

Name:

  John B. Holmes, Jr.

Title:

  President